Citation Nr: 1724643	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for right and left ear hearing loss, as well as a right shoulder disability.  In August 2010, the Veteran submitted a notice of disagreement.  In a September 2011 rating decision, the RO granted service connection for right shoulder disability, and such award represents a complete award of the benefits sought.

The RO issued a September 2011 statement of the case, which addressed the service connection claims for right and left ear hearing loss, and the Veteran subsequently perfected his appeal in the same month.

However, during the pendency of this appeal, the Veteran withdrew the appeal for service connection for right ear hearing loss via June 2013 correspondence.  Accordingly, the only issue remaining on appeal is entitlement to service connection for left ear hearing loss.  

The issue of entitlement to service connection for tinnitus was raised in an August 2010 "Notice of Disagreement" statement.  However, such issue was not adjudicated in the rating decision on appeal here or any other rating decision.  Because the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  It is therefore REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts that he has left ear hearing loss as a result of acoustic trauma during active service.  His medical evidence shows that he is currently diagnosed with hearing loss in the left ear, and acoustic trauma during service is conceded in this case.

With regard to etiology, a supplemental medical opinion is needed.

By way of history, on a March 1965 Report of Medical History completed upon enlistment, the Veteran endorsed that he had a history of ear trouble.  Hearing loss in the left ear is not noted on the Veteran's pre-induction examination report.  However, as discussed below, the record contains an undated audiogram which may be the results of the pre-induction audiogram.    

During service in August 1966, the Veteran was issued a permanent physical profile for defective hearing.

In connection with the instant appeal, the Veteran was afforded a July 2010 VA audiology examination during which he was diagnosed with moderate to moderately severe left ear hearing loss.  Although the examiner acknowledged noise exposure due to the Veteran's assignment in close proximity to a flight line, he determined that the Veteran's left ear hearing loss was not caused by, or a result of, military acoustic trauma.  Rather, the examiner opined that the Veteran's left ear hearing loss was a "probable" result of middle ear pathology from a long-existing perforated left tympanic membrane, which the Veteran reported had occurred in childhood.  

On the question of whether there is evidence of a pre-existing left ear hearing loss, the examiner, in an August 2013 addendum, noted that the results of an undated audiogram do show a marked high frequency loss in the left ear.  This audiogram is believed to have been stapled to the pre-induction physical at one time and the examiner stated that the results would seem to have been preinduction results, but left ear hearing loss was not noted on the actual pre-induction physical form.  

The examiner further stated that the Veteran's pre-induction and separation examination reports showed that no significant threshold shift had occurred in the left ear upon discharge.  

The Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b) (2016).  

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See Id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness").

Given the specific evidence in this case, the Board finds that additional medical clarification is needed to assist in resolving this claim.  

Lastly, any identified pre-service records regarding any left ear hearing loss should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining any relevant private treatment records for left ear hearing loss PRIOR TO his service entrance.  In so doing, advise him that a VA Form 21-4142, Authorization and Consent to Release Information to the VA, is needed to request and obtain his records.

Ask that he complete an authorization/consent form for any identified medical provider, and return it to the AOJ.  Also advise him that he may submit any outstanding medical records that he has in his possession, if he so chooses.

After receiving any necessary authorizations, send a records request to the identified medical provider identified.  If no such records are available or do not exist, or the search for them yields negative results, and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Then, forward the Veteran's claims file to the medical examiner who conducted the July 2010 VA audiology examination, or, if he is unavailable, from another suitably qualified clinician, for the purpose of providing a supplemental medical opinion regarding the Veteran's left ear hearing loss.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After reviewing the claims file again, the examiner is asked to clarify the following:

(a)  Provide an opinion as to whether left ear hearing loss clearly and unmistakably existed prior to service entrance, regardless of the cause i.e., left middle ear pathology or otherwise.  Consideration should be given to the undated audiogram which appears to have been stapled to the pre-induction examination report at one time, and the fact that the actual pre-induction examination report does not note hearing loss.

(b)  If left ear hearing loss clearly and unmistakably preexisted service, was it also, clearly and unmistakably, NOT aggravated (permanently worsened) by service.   In responding, please consider and address the conceded in-service acoustic trauma; the August 1966 permanent physical profile for defective hearing, as well as any threshold shift from entrance to separation.

(c)  If for any reason, the examiner concludes that a left ear hearing loss did NOT pre-exist the Veteran's military service, provide an opinion as to whether the current left ear hearing loss had its onset during the Veteran's period of active duty or is otherwise related, including the conceded in-service acoustic trauma.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






